Case 1:20-cv-01566-TJK Document 14 Filed 06/22/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CITY OF CHICAGO,
Plaintiff,
VS. Case No. 1:20-cv-1566 (TJK)
ALEX M. AZAR, I], in his official capacity
as Secretary of the United States
Department of Health and Human

Services, et al.,

Defendants.

 

 

4{PROPOSEDT SCHEDULING ORDER

The parties have filed a joint status report requesting the entry of a schedule for briefing
Plaintiff's Motion for a Preliminary Injunction or, in the Alternative, Expedited Summary
Judgment. For the reasons set forth in that joint status report, the Court hereby ORDERS that:

1. Plaintiff's Motion for a Preliminary Injunction or, in the Alternative, Expedited

Summary Judgment, shall be CONVERTED to a Motion for Summary Judgment.

2. The following schedule shall govern further proceedings in this Court:

e Any amicus briefs in support of Plaintiff will be due by June 22, 2020.

e Defendants’ combined opposition to Plaintiffs motion and cross-motion for summary
judgment, as well as the administrative record, will be due by July 20, 2020.

e Any amicus briefs in support of Defendants will be due by July 24, 2020.

e Plaintiff's combined reply in support of its motion and opposition to Defendants’ cross-
motion will be due by July 27, 2020.

e Defendants’ reply in support of its cross-motion will be due by August 3, 2020.

e Defendants’ obligation to answer is deferred pending resolution of the parties’ cross-
motions for summary judgment.
Case 1:20-cv-01566-TJK Document 14 Filed 06/22/20 Page 2 of 2

e Oral argument valLnesctionuled for at —/4will not be scheduled
at this time.

SO ORDERED.
Dated: & /22|29 [iA Ml
‘Hon. TimothysKelly

United States District Judge
